DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already has a thermal tube and a Coriolis tube, so it already contains “both”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mini stable environment” in claim 7 is a relative term which renders the claim indefinite. The term “mini” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s not clear what a mini stable environment would be and what would constitute a mini versus maximum stable environment. The metes and bounds are not clear and the term in general is not well defined.
Claims 4-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 recites the limitation "the high end mass flow rate" in the last part of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 recites the limitation "the low end mass flow rate" in the last part of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 11 recites the limitation "the total flow rate" in the last part of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 recites the limitation "the flexible film resistant elements" in the last part of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12 recites the limitation "the thermal measurement" in the first part of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lammerink et al. (8,881,601) in view of Mehendale et al. (2006/0243067) (hereinafter Lammerink or Mehendale). Lammerink discloses that the invention relates to a flow meter for determining a flow of a medium. The flow meter comprises a flow tube for transporting the medium whose flow is to be measured. The flow tube has a supply end and a discharge end disposed downstream thereof. The flow meter is provided with a first flow sensor for measuring the flow of the medium at a first position of the flow tube. The flow meter is provided with a second flow sensor for measuring the flow of the medium at a second position of the flow tube (Please see the abstract). Mehendale discloses a mass flowmeter of the Coriolis type with a tube that forms a mechanically closed loop through which a medium flows during operation, and with preferably electromagnetic, contactless excitation elements for causing the loop to rotate in an oscillatory mode about an axis of rotation during operation. The loop has a starting point and an end point. The starting and end points are situated close together and are connected to a flexible inlet tube and a flexible outlet tube, respectively, which extend preferably in parallel and close together. The loop is resiliently suspended from the frame of the flowmeter via the flexible inlet and outlet tubes, which preferably form one integral piece with the tube of the loop (Please see the abstract).
Regarding claim 1, Lammerink teaches a hybrid mass flow sensor (1) comprising: a Coriolis tube (21) and a thermal tube ( 22); a base plate (16, Figure 1) in which the flow tube is installed airtightly; a pair of resistant coils (see column 6, lines 59-61) wound on the flow tube; and a PCB (14, see column 5, lines 66-67) mounted on the base plate and anchoring the optical sensors and the excitation coil. Lammerink does not teach a magnetic disk attached to the Coriolis tube; an excitation coil installed close to the magnetic disk without contact; a pair of optical sensors surrounding portions of the Coriolis tube without contact. Mehendale, however, teaches a magnetic disk glued to the Coriolis tube; an excitation coil installed close to the magnetic disk without contact (paragraph 0019); a pair of optical sensors surrounding portions of the flow tube without contact (11a-11c, paragraph 0062). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of the Mehendale excitation and sensing arrangement in the device of Lammerink since such excitation and sensing arrangements are notoriously known in the Coriolis flowmeter art.
Regarding claim 2, Lammerink teaches both a Coriolis tube and a thermal tube (Figure 1b).
Regarding claim 3, the tubes are shown to be mounted in parallel to each other in Figure 1b.
Regarding claims 4-7, the device would measure all flow rates (high end of claim 4, low end of claim 5, and total flow of claim 6) using the device as all flow go through the device as a whole through the flow channel in the Lammerink reference. 
Regarding claim 8, there is no disclosed criticality or benefit to using any structure over the other and thus no patentable weight has been accorded to the resistant coils being optionally replaced by the flexible film resistant elements as this is seen as a mere design choice.
Regarding claim 9, while not taught by Lammerink, Mehendale teaches the excitation coil exciting the flow tube by applying magnetic force on the magnetic disk and making the flow tube doing swing motion (see paragraph 0062-0063).
Regarding claim 10, Mehendale teaches the optical sensors monitors the twist motion of the Coriolis tube produced by the Coriolis force caused by the medium flow inside the flow tube (see paragraph 0063).
Regarding claim 11, it is the position of the Examiner that both Lammerink and Mehendale inherently teach the sensor PCB, firmware and software will treat the signals acquired by the optical sensors and convert them to the mass flow rate as the PCB including a processor would have any known firmware or software in order to process signals as this is inherently how sensors in general tend to operate to generate measurements.
Regarding claim 12, Lammerink teaches the thermal measurement will be calibrated by the Coriolis measurement (see column 4, lines 22-27).
Double Patenting












The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/792,380 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference uses a single tube for the Coriolis tube and the thermal tube, however, the single tube performs the same function as the Coriolis tube and the thermal tube, thus you would have the same invention otherwise, as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/792,380 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference uses a single tube for the Coriolis tube and the thermal tube, however, the single tube performs the same function as the Coriolis tube and the thermal tube, thus you would have thermal and Coriolis measurements, as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/792,380 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/792,380 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/792,380 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/792,380 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



September 1, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861